IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JASON & SARA ADAMS,                          : No. 508 MAL 2020
                                             :
                   Petitioners               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ERIE INSURANCE COMPANY, ERIE                 :
INSURANCE EXCHANGE AND ALEX R.               :
SZELES, INC.(SETTLED PARTY),                 :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.